
	
		I
		112th CONGRESS
		1st Session
		H. R. 3623
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Latta (for
			 himself and Ms. Kaptur) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize and request the President to award the
		  congressional Medal of Honor to Arthur Jibilian for actions behind enemy lines
		  during World War II while a member of the United States Navy and the Office of
		  Strategic Services.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Arthur Jibilian for acts of valor during World War
			 II
			(a)AuthorizationNotwithstanding the time limitations
			 specified in sections 6248 and 6250 of title 10, United States Code, or any
			 other time limitation with respect to the awarding of certain medals to persons
			 who served in the Armed Forces, the President is authorized and requested to
			 award the Medal of Honor under section 6241 of such title to Arthur Jibilian
			 for the acts of valor described in subsection (b) during World War II while a
			 member of the United States Navy and the Office of Strategic Services.
			(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of Arthur Jibilian during the
			 successful 1944 operation by the Office of Strategic Services, code-named
			 Operation Halyard, to protect and facilitate in the rescue of
			 over 500 allied airmen behind enemy lines.
			
